       Case 20-70506-grs      Doc 26 Filed 01/06/21 Entered 01/06/21 10:32:15                      Desc Order
                                re: Hearing on Objection Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                                       Eastern District of Kentucky
                                            Pikeville Division
                                        Mailing Address: P.O. Box 1111, Lexington, KY 40588−1111



In re Tyler M Layne
      Elizabeth P Layne                                             Case No. 20−70506−grs
      41 King Drive
      Kite, KY 41828                                                Chapter: 7
      41 King Drive
      Kite, KY 41828
 aka/dba:
 SSN/TID: xxx−xx−1217
          xxx−xx−8783

Debtor(s)


                                                           ORDER
      A(n) Objection to Debtor's Claim of Exemptions [ECF No. 22] having been filed on behalf
of the Trustee L. Craig Kendrick, and an Objection [ECF No. 25] to the matter having been filed
that is defective for the following reason(s):

    Notice of hearing is missing/incomplete/incorrect. Go to www.kyeb.uscourts.gov to obtain correct hearing
information.

     Other.




    It is ORDERED that the objecting party shall properly notice said matter for hearing within 7
days from the date of this Order, or the Objection shall be deemed overruled.

DATED: 1/6/21

                                                                    By the court −
                                                                    /s/Gregory R. Schaaf
                                                                    Gregory R. Schaaf
                                                                    U.S. Bankruptcy Judge

KYE_ohrgobj                                                                                          26 − 25
